Citation Nr: 1104144	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  04-24 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to a total evaluation based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant, his spouse, and his daughter


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel
INTRODUCTION

The Veteran served on active duty from December 1985 to March 
1990.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

A hearing was held on May 12, 2006, by means of video 
conferencing equipment with the appellant in Lincoln, Nebraska, 
before Kathleen K. Gallagher, a Veterans Law Judge, sitting in 
Washington, DC, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of the 
hearing testimony is in the claims file.

The Board subsequently remanded the case for further development 
in October 2006 and January 2008.  That development was 
completed, and the case was returned to the Board for appellate 
review.

In November 2008, the Board issued a decision denying entitlement 
to TDIU.  The Veteran then appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), and 
in a September 2009 Order, the Court vacated the November 2008 
Board decision and remanded the matter to the Board for 
development consistent with the parties' Joint Motion for Remand 
(Joint Motion).  

The Board subsequently remanded the case for further development 
in July 2010.  That development was completed, and the case has 
since been returned to the Board for appellate review.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.

REMAND

Reason for Remand:  To obtain a clarifying medical opinion.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).

The Board previously remanded the case in July 2010 in order to 
obtain a medical opinion addressing whether the Veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  The Veteran was 
subsequently afforded a VA general medical examination and a VA 
mental disorders examination in August 2010.  The examiners did 
address the individual effect that each service-connected 
disability had on the Veteran's employability.  However, they did 
not discuss the combined effect of his service-connected 
disabilities.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Therefore, the Board finds that a clarifying medical opinion is 
necessary for the purpose of determining whether the Veteran is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary. Accordingly, the case is REMANDED to for the following 
action:

1.  The RO should refer the Veteran's 
claims folder to the August 2010 VA general 
medical examiner or, if he is unavailable, 
to another suitably qualified VA examiner 
for a clarifying opinion as to the effect 
of the Veteran's service-connected 
disabilities on his employability.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the combined 
effect of the Veteran's service-connected 
disabilities on his ability to engage in 
any type of full-time employment and 
whether, in the examiner's opinion, it is 
at least as likely as not that the service-
connected disabilities are of such severity 
to result in unemployability.

It should be noted that the Veteran is 
currently service-connected for a mood 
disorder due to chronic pain with 
depressive features; right femoral 
neuropathy associated with right inguinal 
hernia repair; nonspecific ligamentous 
strains of the left and right knees with 
bursitis; residuals of a right inguinal 
hernia repair; a tender scar from hernia 
repair; COPD; and, tinnitus.

Consideration may be given to the Veteran's 
level of education, special training, and 
previous work experience, but not to his 
age or the impairment caused by nonservice-
connected disabilities.

In rendering the opinion, the examiner 
should not resort to mere speculation, but 
rather should consider that the phrase "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as it 
is to find against it.  Thus, unless the 
examiner concludes that the Veteran's 
unemployability is either likely or 
unlikely the result of his service-
connected disabilities, the examiner should 
state whether it is at least as likely that 
the Veteran's unemployability is the result 
of his service-connected disabilities, as 
opposed to its being the result of some 
other factor or factors, such as 
nonservice-connected disabilities.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2010), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

2.  When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



